*550Concurring Opinion by
Mr. Justice Roberts :
I agree with the result reached by the majority but not with all its reasoning.
First, I believe that the majority’s suggestion that the accounting system approved by the commissioner distorts insurance company income is improper. The majority correctly decides that this decision is within the commissioner’s expert discretion. This is so because here especially we are involved in an area where the commissioner has considerable expertise which the Court lacks. Once this is conceded, I see no reason why the Court should go on to discuss and detail its “grave doubts” about the correctness of the commissioner’s judgment. If the Court really has sufficient reason to express “grave doubts,” which I believe is not the case here, it should reverse the commissioner’s determination. Otherwise, it should merely defer to the commissioner’s discretion.
As to the conflict of interest issue, at the outset I am not convinced that the proper relief, even were the actuary here involved within the prohibition of 40 P.S. §43, would be to vitiate the rate proceeding absent showing of prejudice (which I assume would vitiate the proceeding regardless of whether a violation of §43 existed). I do not believe that this need be decided however, because I think that the majority is wrong in holding that the actuary in this case falls within §43. Here the actuary was an independent contractor of both the commissioner and the bureaus and companies, and I do not believe that the statute prohibits this arrangement any more than it would prevent the commissioner and an insurance company from retaining on an independent basis the same attorney, data processing firm, or bricklayer.
Mr. Justice Jones joins in this concurring opinion.